DETAILED ACTION
Claims 1-32 were/stand cancelled. Claims 33-61 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 3 2020 was considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 33-56 and 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nilsson et al. (US 2008/0300217 A1, cited on PTO Form 1449) in view of Davies et al. (European Journal of Pharmaceutics and Biopharmaceutics 67 (2007) 268-276, cited on PTO Form 1449), Staniforth et al. (USPGPUB No. 20030099702), Muzikova et al. (Drug Development and Industrial Pharmacy, 33 (2007): 775-781, cited on PTO Form 1449) and of Joshi et al. (USPGPUB No. 20090181085).
Applicant Claims
	The instant application claims a solid oral dosage form comprising a pharmaceutical composition in the form of a compact comprising dimethyl fumarate and one or more excipients, wherein (i) the amount of dimethyl fumarate is about 65% w/w to about 95% w/w of the compact excluding the weight of any coating components, (ii) said compact has a tensile strength that is equal to or greater than about 1.5 MPa at an applied or compaction pressure of about 100 MPa, and (iii) the compact is in the form of a microtablet.
	The instant application claims a method for treating or ameliorating multiple sclerosis in a subject in need thereof comprising orally administering to the subject the solid oral dosage form above.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Nilsson teach preparing compacts, such as tablets, by mixing tableting excipients, such as microcrystalline cellulose, lactose and other excipients such as glidants, lubricants and disintegration aids with granules which contain between 10 and 90 wt% dimethyl fumarate (DMF) and then using a rotary tableting press to form tablets or compacts (para [0144]-[0145]). Tablets (IE compacts) may also be formed through direct compression (para [0218]). While Nilsson teach the excipients have a range of concentrations in which they may be present, they may be present in a concentrations which allow the DMF to be present at about 65%, about 93.4% and about 95% based upon the particular fillers selected and concentrations, without disintegrant sodium carboxymethylcellulose (IE croscarmellose) in an amount of 0.1 to 10 wt%, the glidant colloidal silica anhydrous in an amount of 0.2 to 4 wt%, and the lubricant magnesium stearate in an amount of 0.2 to 3 wt% (para [0145]). Nilsson et al. further teaches that the dosage form may be present in an immediate release form (para [0158]). The tablet may contain a dose of DMF of 240 mg (para [0149]).  Treating an autoimmune or inflammatory disorder comprising administering the composition is claimed (claim 1).  A disorder specifically claimed is multiple sclerosis (claim 35).  Oral use is specifically contemplated (paragraph 0121, among others).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Nilsson et al. suggests the composition as discussed above, but fails to specifically teach that the compact has a tensile strength of between about 2.5 to about 4.5 MPa at a compaction pressure of about 100 MPa or the use of high density silicified microcrystalline cellulose. The teachings of Davies, Muzikova et al. and Staniforth et al. cure the deficiencies.
Davies demonstrates the mechanical strength of tablets is dependent on a number of factors, such as pressure applied to compact the tablets, the shapes of the tablets and the material used to make the tablets (pg 270, col 2, para 2, Figure 4a-b). Davies teaches that the pressure used to compact the tablets effects tensile strength such that when insufficient pressure is used, insufficient tensile strength is 
Muzikova et al. tests the tensile strength and disintegration times of compressed tablets that include silicified microcrystalline cellulose, such as PROSOLV SMCC 90 or PROSOLV HD90 as fillers, the latter of which Applicant admits on record is a high density silicified microcrystalline cellulose that falls within the species required by the claims (abstract; see Applicant response filed November 3 2020). The PROSOLV HD90 and PROSOLV SMCC have median particle sizes of about 122 and 137 microns (pg 777, col 1, para 3-4). Muzikova et al. teaches that the silicified microcrystalline cellulose demonstrates less sensitivity to the content of lubricants, and that compacts/tablets made from high density silicified microcrystalline cellulose have significantly higher strengths as well as 60% greater toughness and increased ductility than those made with non-silicified microcrystalline cellulose (pg 776, col 2, para 2). Muzikova et al. demonstrates that the tensile strength of a compressed tablet increases with increasing compression force with which the tablet is compressed and that a tablet which comprises 50% active and silicified microcrystalline cellulose 
Staniforth et al. is directed to pharmaceutical excipient having improved compressibility.  Figures show the tensile strength of tablets prepared (which overlap with the claimed amount).  Examples 41-49 show tablets containing granular acetaminophen in high load (80%).  These examples include colloidal silicon dioxide and microcrystalline cellulose.  It states that the results were unexpected as one of ordinary skill in the art is aware of the problems associated with combining tablet lubricants with other tablet ingredients.  Contrary to what was expected, the directly compressed high load tablets had higher rather than lower tensile strength.  High shear mixing of MCC-based excipients as described herein directly addresses the shortcomings of the prior art techniques (paragraph 0206).   Exemplified microcrystalline cellulose include 17.6% with 5% colloidal silicon dioxide and 18.1% with 2% colloidal silicon dioxide.  
While Nilsson et al. suggests tablets, Nilsson et al. does not expressly teach a micro-tablet.  However, this deficiency is cured by Joshi et al.	
Joshi et al. teach the formation of microtablets that contain dialkyl fumarates (abstract, Claim 21 and 32) and that providing the dialkyl fumarates in microtablets that are filled into a capsule is the preferred method of administering this orally to a patient (para [0025]). The microtablets may contain only the dimethyl fumarate active of 2 mm (para [0045]). Based upon the percentage of dimethyl fumarate used in the powder mixture to form a microtablet weighing 10 mg, it would take approximately 41 microtablets to fill a single capsule with 120 mg of dimethyl fumarate as disclosed in Example 2 of Joshi (para [0045]). The microtablets are further coated with an enteric coating containing a methacrylic acid-ethyl acrylate copolymer (IE Eudragit® L) thus providing microtablets that are partially or fully coated with an enteric coating (para [0046], Claim 36).  By administration in the form of micro-tablets, gastrointestinal irritations and side effects, which are reduced when conventional tablets are administered but is still observed, may be further reduced (paragraph 0033).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Nilsson et al., Davies et al., Staniforth et al., Muzikova et al. and Joshi et al. and utilize dimethyl fumarate with the filler microcrystalline cellulose, the disintegrant croscarmellose, the lubricant magnesium stearate and the glidant colloidal silica anhydrous as each of these excipients is separately suggested within very short lists of filler, disintegrant, glidant and lubricant for inclusion in the dosage form. While Nilsson et al. doesn't specifically list a silicified microcrystalline cellulose with a median particle size ranging from 90 to 160 microns as the microcrystalline to use, Muzikova et al. teach that silicified microcrystalline cellulose particles with a median diameter of 122 and 137 microns gives up to 60% greater increased strength to compressed tablets in comparison to those tablets formed with regular microcrystalline cellulose and thus it would have been obvious to an ordinarily skilled artisan to utilize the 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Nilsson et al., Davies et al., Staniforth et al., Muzikova et al. and Joshi et al. and utilize microtablets as the dosage form.  One skilled in the art would have been motivated to utilize microtablets for the reduction in side effects as taught by Joshi et al.  It would have been obvious to one of ordinary skill in the art to utilize a capsule in order to deliver the appropriate number of microtablets as taught by Joshi et al.  Regarding the microtablet size and the number of microtablets in a capsule, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.
Regarding the concentration of DMF, silicified microcrystalline cellulose, croscarmellose, colloidal silica anhydrous and magnesium stearate, as well as the overall amount of DMF present in a dosage form, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05. 
Regarding the tensile strength of the tablet, Davies et al. indicate that there are tensile strengths which are beneficial to the mechanical integrity of the tablet and discloses some of the variables which can be used to optimize the tensile strength of the tablet, and Muzikova et al. demonstrates that tensile strength increases more than linearly with increasing compaction force.  Staniforth et al. recognizes that desired tensile strength can be achieved with high load active with tablets which include 
Regarding claim 40, while Nilsson et al. teaches a second component, Nilsson et al. teaches separate administration of the first and second component (see paragraphs 0158-0160). Thus, tablets are suggested wherein dimethyl fumarate is the only active.  
Regarding the order of the mixing steps recited in Claim 56, selection of any order of mixing ingredients is prima facie obvious. See In re Gibson, 39 F.2d 975 USPQ 230 (CCPA 1930), Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results). MPEP 2144.04, section IV, part C. Furthermore, it is noted that a product by process claim is evaluated . 

Claims 33-58 and 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nilsson et al., Davies et al., Muzikova et al., Staniforth et al. and Joshi et al. as applied to claims 33-56 and 61 above and in further view of Bunick et al. (USPGPUB No. 20090162435, cited in the Office action mailed on May 31 2017).
 Applicant Claims
	The instant application claims at least 90% of the dimethyl fumarate that is combined in step (a) has a particle size of 250 microns or less.  The instant application claims at least 97% of the dimethyl fumarate that is combined in step (a) has a particle size of 250 microns or less.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Nilsson et al., Davies et al. and Muzikova et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

Bunick discloses methods for direct compression of mixtures into a tablet (abstract). Bunick further teaches that for the preparation of tablets via direct compression, powders having an average particle size of between 50 and 300 microns is particularly useful (para [0014]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
While Nilsson does teach mixing the dry ingredients together and compacting them to obtain a tablet, Nilsson does not specify the importance of size of the particulates. As Bunick, however, does teach particle size of 50-300 micron is particularly useful in preparing powder mixture for direct compression into tablets, it would have been obvious to one of ordinary skill in the art to utilize particles that have a particle size of 250 microns or less.  Furthermore, it is noted that selection of particle size is not a patentable modification in the absence of unobvious results.  In re Rose, 105 USPQ 237 (CCPA 1995).

Claims 33-56 and 59-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nilsson et al., Davies et al., Muzikova et al., Staniforth et al. and Joshi et al. as applied to claims 33-56 and 61 above and in further view of Shah et al. (AAPS PharmSciTech, 2008).
 Applicant Claims
	The instant application claims the blend has a flowability index of about 8 mm to about 24 mm.
	The instant application claims the blend has a compressibility index of about 15% to about 28%.

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Nilsson et al., Davies et al. and Muzikova et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Nilsson et al. teaches a compressed tablet, Nilsson et al. is silent as to the flowability index or compressibility index.  However, this deficiency is cured by Shah et al.
Shah et al. is directed to the comparative evaluation of flow for pharmaceutical powders and granules.  Powder flow is a key requirement for pharmaceutical manufacturing process.  The flow of the powder from the hopper into the dies often determines weight, harness and content uniformity of tablets.  Understanding powder flow is also crucial during mixing, packing and transportation.  Thus, it becomes essential to measure the flow properties of these materials prior to tableting or capsule filling (page 250, first paragraph).  The bulk and tapped densities are used to calculate the Carr’s compressibility index and the Hausner ratio to provide a measure of flow properties and compressibility of powders (page 252).  The Carr’s compressibility index (CI, %) and Hausner ratio (HR) were also calculated based on the equations presented 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Nilsson et al., Davies et al., Staniforth et al., Muzikova et al., Joshi et al. and Shah et al. and utilize compressibility indexes and flow indexes which provide good flow of the powder.  Since flow of the powder is an important parameter in tablet formation one skilled in the art would have been motivated to choose excipients which afford efficient flow and compressibility to manufacturing purposes as taught by Shah et al. Since Nilsson et al. expressly teaches a compressible powder, one skilled in the art would have recognized that good flow and compressibility would have been desirable to Nilsson et al. Finally, the instant claims are directed to a solid oral dosage form, whereas the limitations of flowability index and compressibility 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616